Title: To George Washington from Nathanael Greene, 11 July 1783
From: Greene, Nathanael
To: Washington, George


                        
                            Sir
                            Head Quarters Charles Town July 11th 1783
                        
                        I have received an order, since your Excellencys letter of the 18th May from the War office, and a resolution
                            of Congress for sending the troops to their respective states, and for furloughing them until the definitive treaty is
                            signed. In consequence of which, I have sent home the North Carolinians, furloughed the troops of this State and Georgia,
                            and expect to embark most of the rest in a few days, belonging to the States north of North Carolina.
                        From an apprehension of the sickly season, and from an impatience to be discharged, a considerable number of
                            the troops have deserted, and I have had great difficulty to prevent a general mutiny. The delay of the Transports, has
                            been a source of great uneasiness. As soon as the troops are gone, and I have got the Stores, all, in the deposits, and the
                            different staff departments properly arranged, I shall avail myself of your Excellency’s indulgence of coming to
                            Philadelphia, where I hope to have the happiness of seeing you, and felicitating each other upon the happy close to all
                            our difficulties. I have the honor to be with great respect Your Excellencys Most obedient humble servant
                        
                            Nath. Greene
                        
                    